DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is not clear what the phrase “The motion sensor sending an order to turn activate the motor” in line 4 is intended to encompass. What order? Where is it sending to? What is turn activate? 
In claim 3: the phrase “the light coupled to the receiving pipe, and configured to give visual notice of the motor being activated” is vague as used. It is not clear how lights that are inside of the receiving pipe give “visual notice”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Tranbarger (2,286,520) or Batten (US 2003/0025015).
Tranbarger disclose in Fig. 1, a garbage disposal, a sink 6, garbage disposal comprising: a universal adaptor (7-8), the universal adaptor coupled to a drain in the sink; a receiving pipe that is not vertical (the tubes/chute extending between 7-8 and cutting blades 17), a garbage grinder (17 and 18) grinding with blades 17 by a power transfer shaft (14).
Batten disclose in Fig. 3, a garbage disposal, a sink 110, garbage disposal comprising: a universal adaptor (112), the universal adaptor coupled to a drain in the sink; a receiving pipe that is not vertical (114), a garbage grinder (118) inherently grinding with blades [0032] by a power transfer shaft (not numbered extending from 118 motor [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 17 is finally rejected under 35 U.S.C. 103 as being unpatentable over either Tranbarger or Batten as applied to claim 1 and further in view of Lee.
Both Tranbarger and Batten disclose most of the elements of these claim but for a plurality of magnets as a metal detector.
Lee is cited to show desirability, in the relevant art, to utilize a plurality of magnets 16 to detect metal entering the inlet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the device of Tranbarger and Batten with the plurality of magnets disclosed by Lee, to detect metallic objects. 
9.	Claims 2-16 are finally rejected under 35 U.S.C. 103 as being unpatentable over either Tranbarger or Batten.
With respect to the type of lights, the size of the motor, the type of magnets and type of the pipe and motion detector, the limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Tranbarger and Batten and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose (see [0019], [001]-[0023 and [0030]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tranbarger and Batten as needed, because the changes does not appear to provide any unexpected result.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument on page 1 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
Additionally, it is noted that the dependent claims have not been separately argued such that their patentability stands or falls with the parent claims. 
Also, the examiner's statement of Official notice in a prior Office action was nottraversed and the common knowledge was taken to be admitted prior art. See MPEP2144.03. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAYE FRANCIS/Primary Examiner, Art Unit 3725